Name: Council Regulation (EEC) No 3499/82 of 21 December 1982 determining the quantity of New Zealand butter which the United Kingdom is authorized to import during January 1983 and reviewing the import levy for New Zealand butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 82 Official Journal of the European Communities No L 368/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3499/82 of 21 December 1982 determining the quantity of New Zealand butter which the United Kingdom is authorized to import during January 1983 and reviewing the import levy for New Zealand butter THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the development of the market situation within the Community has been marked by a decrease in the level of consumption but the situation on the world and Community markets is expected to be such as to permit New Zealand to continue Its exports of butter on special terms to the United Kingdom during 1983 on a degressive scale ; Whereas the special levy should be reviewed in order to take account of the effect of the increased interven ­ tion prices on the marketing conditions for butter in the United Kingdom, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1972 Act of Accession, and in particular Article 5 (2) of Protocol 1 8 annexed to that Act, Having regard to the proposal from the Commission , Whereas Protocol 1 8 and, subsequently, Council Regu ­ lation (EEC) No 858/81 of 1 April 1981 relating to the import of New Zealand butter into the United Kingdom on special terms (') authorized the United Kingdom to import certain quantities of New Zealand butter on special terms until 31 December 1983 ; whereas, in particular, Article 2 (2) of the said Regula ­ tion requires that before 1 October 1982 the quantity which the United Kingdom will be authorized to import during the 1983 calendar year in view, in parti ­ cular, of the development of the situation on the Community butter market and the development of the world butter market shall be determined ; Whereas, however, it has not been possible to adopt, before 1 January 1983, the Regulation determining the quantity of New Zealand butter which the United Kingdom is authorized to import during 1983 ; whereas, therefore, the quantity which it may import during January 1983 should be fixed ; The quantity of New Zealand butter which the United Kingdom is authorized to import during January 1983 is hereby fixed at 7 250 tonnes. Article 2 The amount of 77*52 ECU per 100 kilograms provided for in Article 3 ( 1 ) of Regulation (EEC) No 858 /81 is hereby replaced by the amount of 84-36 ECU per 100 kilograms . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1982. For the Council The President O. MÃLLER (') OJ No L 90 , 4 . 4. 1981 , p . 18 .